Case 1:17-cv-01323-MN Document 242 Filed 03/19/20 Page 1 of 3 PageID #: 7051




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Consumer Financial Protection Bureau,       )
                                            )
                      Plaintiff,            )
                                            )       C.A. No. 1:17-cv-01323-MN
v.                                          )
                                            )
The National Collegiate Master Student      )
Loan Trust, et al.                          )
                                            )
                      Defendants.           )



               INTERVENOR TRANSWORLD SYSTEMS INC.’S
      MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

       Intervenor Transworld Systems Inc., by and through its attorneys, respectfully moves this

Court pursuant to Federal Rule of Civil Procedure 12(b)(1) for an order dismissing the Complaint

with prejudice. The factual and legal grounds supporting this motion are set forth in the Opening

Brief filed contemporaneously herewith.

 Dated: March 19, 2020
                                                VENABLE LLP


                                            By: /s/ Daniel A. O’Brien        _
                                                Daniel A. O’Brien (No. 4897)
                                                1201 N. Market Street, Suite 1400
                                                Wilmington, DE 19801
                                                Phone: (302) 298-3523
                                                Fax: (302) 298-3550
                                                DAO’Brien@venable.com

                                                         -and-
Case 1:17-cv-01323-MN Document 242 Filed 03/19/20 Page 2 of 3 PageID #: 7052




                                      Allyson B. Baker (pro hac vice)
                                      Meredith L. Boylan (pro hac vice)
                                      Sameer P. Sheikh (pro hac vice)
                                      Tiffany C. Williams (pro hac vice)
                                      600 Massachusetts Ave., NW
                                      Washington, DC 20001
                                      Phone: (202) 344-4000
                                      Fax: (202) 344-8300
                                      ABBaker@venable.com
                                      MLBoylan@venable.com
                                      SPSheikh@venable.com
                                      TCWilliams@Venable.com


                                      Counsel for Intervenor Transworld
                                      Systems Inc.
Case 1:17-cv-01323-MN Document 242 Filed 03/19/20 Page 3 of 3 PageID #: 7053




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of March, 2020, a copy of the foregoing document

was electronically filed with the court and served via CM/ECF, on parties with counsel of record

identified on the Court’s docket.

                                             /s/ Daniel A. O’Brien      _
                                            Daniel A. O’Brien (No. 4897)
